DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, “comprising having” is redundant.
In claim 2, lines 2-3. “clutch and sharing” does not make sense.  It appears that “and” should be deleted.
In claim 4, “said secondary clutch” lacks clear antecedent basis in the claim (the secondary clutch is introduced in claim 2, not claim 1).  Similarly, in claim 5, line 2, “said secondary clutch” lacks clear antecedent basis in the claim.
In claim 9, line 3, “compared to the upper frame portion” does not make sense.  It is not clear how the structure claimed is being compared to the upper frame portion.  Also, applicant’s description of the claimed invention does not appear to be accurate.  Claim 9 recites a tuned pipe “disposed entirely” between the lower frame members and the seat.  However, in applicant’s figure 6, for example, the tuned pipe 78 clearly extends outside of the space surrounded by the lower frame members 16A, 16B.  
Claims 12-17 each includes an improper range within a range.  For example, claim 12, line 5, recites “between about 0.9 and about 1.1.  That incudes a range “about .9” within a range 0.9 to 1.1.  Therefore, the exact limitations of the range are unclear so the claims are indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 repeats subject matter already recited in claim 1 and does not claim any additional subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigen (PGPub 2019/0144074) in view of Bedard (10,293,883).
Regarding claim 1, Vigen teaches a snow vehicle comprising: a frame 104 comprising an upper frame portion (shown in Figures 7 and 8) and a lower frame portion 105; a handlebar 102 comprising a handlebar axis, said handlebar coupled to said upper frame portion and said lower frame portion (see Figure 7); a tunnel 122 comprising a driven track shaft (unnumbered, but shown in Figure 7 and discussed (see para [0033], lines 31 and 34) and a track 106 rotatably coupled to the driven track shaft within the tunnel; a two-stroke engine (para [0042], lies 1-2) comprising a crankshaft and a exhaust pipe 118 coupled to the engine.  The engine and said exhaust pipe are positioned entirely between the handlebar axis (steering axis) and the driven track shaft (within the frame 104, see para [0030]); and a continuously variable transmission (in CVT housing 1112, see para [0037]) is disposed entirely between the handlebar axis, the driven track shaft, the upper frame portion of the frame and the lower frame portion.  
Vigen is silent regarding the exhaust pipe being a “tuned pipe”. 
Bedard teaches a snow vehicle having a 2-cycle engine and a tuned exhaust pipe 93 (see col. 4, lines 27-29) for improving the efficiency of the engine 26.
It would have been obvious to one of ordinary skill in the art to configure the Vigen exhaust pipe as a tuned pipe, as taught by Bedard, in order to improve the efficiency of the engine.
Regarding claim 2, Vigen teaches the continuously variable transmission comprises a primary clutch and a secondary clutch (see para [0037], lines 11-14), said primary clutch and sharing a rotational axis with the crankshaft.  
Regarding claim 3, Vigen shows said secondary clutch disposed between the engine 116 and the upper frame portion (see Figure 7).
Regarding claim 4, a secondary shaft couples the secondary clutch to the driven track shaft, said secondary shaft disposed longitudinally rearward of the driven track shaft (Figure 20C of Vigen shows an embodiment where the secondary pulley of the CVT is positioned rearward of the driven shaft).  
Regarding claim 5, a secondary shaft couples the secondary clutch to the driven track shaft, said secondary shaft disposed longitudinally forward of the driven track shaft (see the embodiment of Figure 7).
Regarding claim 6, the handlebar 102 is coupled to a ski having ski width (see Figures 7 8 and 10).  
Regarding claim 7, said lower frame portion comprises a first member and a second member spaced apart laterally, as seen in Figure 8.  Figure 10 shows the lower frame members to have a maximum lateral width that is about the ski width.  It would have been obvious to space the lower frame member at a distance not greater than the ski width, in order to minimize the vehicle width maximize the possible lean angle of the vehicle. 
Regarding claims 8 and 9, the exhaust pipe of Vigen is disposed entirely between the first member of the lower frame and the second member of the lower frame (see Figure 4) and below a seat (see Figure 7).
Regarding claim 10, in Vigen, a foot peg 119 disposed longitudinally between the driven track shaft and the handlebar axis (see Figures 1 and 20C; para [0033], lines 36-37). 
Regarding claim 10, the engine 116 and the continuously variable transmission are disposed between the lower frame portion the upper frame portion., the driven track shaft and the handlebar axis (see Figure 7).
Regarding claim 12, a first foot peg 119 is coupled to the tunnel at a first point and a second foot peg 119 coupled to the tunnel at a second point, a foot peg width defined between the first point and the second point.  The foot pegs are attached to outer sides of the tunnel so their spacing is approximately the width of the tunnel.  The engine width is also approximately the width of the tunnel.  Therefore, it would have been obvious that the raio of the engine width to the foot peg width would be approximately 1, including within the range of .9 and 1.1. 
Regarding claim 13, it is also clear from the drawings that the track width is approximately the same as the tunnel width (see Figure 10) so it would have been obvious to construct the vehicle with an engine to track width ratio of approximately 1, including within the range of .9 and 1.2.
Regarding claim 14, therefore, the ratio of claim 12 to the ratio of 13 would also be approximately 1, or within the range of .9 to 1.2.
Regarding claims 15 and 16, the track comprises a track width and the tunnel comprises a maximum outside width that is slightly larger than the track width.  Therefore, it would have been obvious that the width difference is a small amount including, absent evidence of criticality, within the range of between about 0.5 inches and 1.0 inches or .75 and 1 inch.
Regarding claim 17, the handlebar is coupled to a ski through a ski fastener (figure 1 appears to show the ski 112 connected to the front fork 110 by several bolts, as is conventional). The longitudinal distance between the ski fastener and the driven track shaft, as shown in Figure 20B appears to be approximately the same as the distance D5.  D5 is about 32 inches to about 38 inches (see para [0033], lines 28-30).  Therefore, it would have been obvious to one of ordinary skill in the art to connect the ski to the handlebar by at least one bolt, as is old and well known, in order to allow the ski to pivot and to be removed for maintenance and replacement.  It would also have been obvious to make the distance between the ski bolt and the track drive shaft of the combination about 32 inches or slightly more, as disclosed by Vigen, which is within the range claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ball shows a snowmobile with a transmission gear positioned behind the track drive shaft.
Aubut shows a narrow snow vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/